Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 9-12 are canceled. 
Claims 2-8 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 4, the closest prior art reference Kashyap et al. (2018/0079314) discloses “a control system for a mild hybrid vehicle is configured to detect whether a main contactor is open, the main contactor being connected between a primary battery system and a bi-directional direct current to direct current (DC-DC) converter and in response to detecting that the main contactor is open: command the DC-DC converter to operate in a boost mode to excite a motor-generator unit (MGU), after the excitation of the MGU has completed, command the DC-DC converter to operate in a buck mode, determine a previous voltage regulation feedback setpoint for the DC-DC converter”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electrical power supply device configured to communicate with a start-stop controller that automatically shuts down and restarts an internal combustion engine in a vehicle, comprising: a USB 

With respect to independent claim 5, the closest prior art reference Kashyap et al. (2018/0079314) discloses “a control system for a mild hybrid vehicle is configured to detect whether a main contactor is open, the main contactor being connected between a primary battery system and a bi-directional direct current to direct current (DC-DC) converter and in response to detecting that the main contactor is open: command the DC-DC converter to operate in a boost mode to excite a motor-generator unit (MGU), after the excitation of the MGU has completed, command the DC-DC converter to operate in a buck mode, determine a previous voltage regulation feedback setpoint for the DC-DC converter”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electrical power supply device configured to communicate with a start-stop controller that automatically shuts 

With respect to independent claim 15, the closest prior art reference Kashyap et al. (2018/0079314) discloses “a control system for a mild hybrid vehicle is configured to detect whether a main contactor is open, the main contactor being connected between a primary battery system and a bi-directional direct current to direct current (DC-DC) converter and in response to detecting that the main contactor is open: command the DC-DC converter to operate in a boost mode to excite a motor-generator unit (MGU), after the excitation of the MGU has completed, 

With respect to independent claim 16, the closest prior art reference Kashyap et al. (2018/0079314) discloses “a control system for a mild hybrid vehicle is configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836